Exhibit 10.3

 

Summary of Fiscal 2005 Salaries

for the Named Executive Officers

of Sigma-Aldrich Corporation

 

The following table sets forth the fiscal 2005 salaries for each of the
Company’s named executive officers:

 

    

Fiscal 2005

Salary

--------------------------------------------------------------------------------

David R. Harvey

Chairman & Chief

Executive Officer

   $ 725,000

Michael R. Hogan

Chief Administrative Officer,

Chief Financial Officer & Secretary

   $ 430,000

David W. Julien

President, Biotechnology

   $ 310,000

Jai. P. Nagarkatti

President & Chief Operating

Officer, President Scientific Research

   $ 470,000

Frank D. Wicks

President, SAFC

   $ 320,000

 

The Company’s Compensation Committee reviews with the CEO an annual salary plan
for the Company’s executive officers and then approves such plan with any
modifications it deems appropriate. The Committee approves the salary plan after
assessing the Company’s overall performance, including a general review of the
operating results of the Company, its competitors and its peers, the executive
officers’ responsibilities and performance and compensation received by
executives in similar positions. The review of operating results is general in
nature. In reviewing the individual executive officers’ responsibilities and
performance, the Committee also considers their non-financial contributions to
the Company, such as the quality and progress of research, marketing, production
and process improvement activities. The Committee performs its review in a
general, subjective manner with consideration given to all factors. The
Committee generally believes that salaries for the Company’s executive officers
should be at the 50th percentile of comparable companies if performance is
similar to those peer companies. The named executive officers are eligible for
cash bonuses up to 66.6% of their annual salaries.

 

21